Per Curiam.
Defendant pled guilty to larceny in a building* and, on October 6,1966, was sentenced to two years’ probation. On June 27, 1968, defendant was convicted of violation of probation and sen*597tenced to two and one-half to four years in prison. Although defendant filed a claim of appeal, his right of appeal had expired 60 days after the imposition of the probationary sentence. Calhoun v. Macomb County Circuit Judge (1968), 15 Mich App 416. This Court having treated defendant’s claim of appeal as a delayed application for leave to appeal and having fully considered the matters raised therein;
It is ordered that the application for leave to appeal he and the same is denied as the Court finds no meritorious basis to grant leave pursuant to GrCR 1963, 803.3.

 MCLA § 750.360 (Stat Ann 1954 Bey § 28.592).